Exhibit 10.23

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (“Agreement”) is made this 28th day of November 2011
(the “Effective Date”) by and between Atkore International Inc. a Delaware
corporation having its principal place of business at 16100 S. Lathrop Avenue,
Harvey, Illinois 60426 (the “Company”), and Kevin P. Fitzpatrick, an individual
residing at 550 North Kingsbury, Unit 519, Chicago, Illinois 60654
(“Executive”). Company and Executive are hereinafter referred to individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Company has made an offer of employment to Executive and Executive
desires to accept employment with the Company to render services to the Company
on the terms and conditions set forth herein; and

WHEREAS, the Parties recognize that as part of Executive’s employment with the
Company, Executive will be provided access to the Company’s trade secrets,
Confidential Information, and other proprietary information relating to the
operation of the Company’s business, its employees and customers, which belongs
exclusively to the Company; and

WHEREAS, Executive acknowledges that the Company is providing Executive with
valuable consideration in exchange for Executive’s agreement to maintain the
confidentiality of the Company’s Confidential and proprietary information and to
abide by the restrictive covenants set forth in this Agreement; and

WHEREAS, the Company has determined that it is appropriate that the Executive
receive certain payments in the event, prior to a Change in Control, of an
involuntary termination of employment (other than for Cause) or a termination of
employment for Good Reason;

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the Parties agree as follows:

1. Relationship to Other Agreements. Except as otherwise provided in any other
agreement between the Company and the Executive which specifically identifies
this Agreement and specifically provides that it supersedes this Agreement, this
Agreement shall supersede any and all other agreements between the Executive and
the Company regarding the payment of benefits upon a termination of the
Executive’s employment with the Company. If the Executive is entitled to
severance pay or other benefits pursuant to the terms of this Agreement, the
Executive shall not be eligible to receive any severance pay or other benefits
pursuant to the terms of any other severance agreement or arrangement of the
Company (or any affiliate of the Company), including any arrangement of the
Company (or any affiliate of the Company) providing benefits upon involuntary
termination of employment.



--------------------------------------------------------------------------------

2. Agreement Term. This Agreement shall commence on the Effective Date and shall
continue throughout Executive’s term of employment with the Company.

3. Certain Definitions. In addition to terms otherwise defined herein, the
following capitalized terms used in this Agreement shall have the meanings
specified below:

 

  (a) Cause. The term “Cause” shall mean:

 

  (i) Executive’s breach of the restrictive covenants in paragraph 11 herein;

 

  (ii) Engagement by Executive in any egregious misconduct involving an act or
acts of malfeasance, dishonesty, gross negligence or moral turpitude, to the
extent that, in the reasonable judgment of the Company, the Executive’s
credibility and reputation no longer conforms to the standards of the Company’s
executives;

 

  (iii) Conviction of, or entry of a plea of guilty or no contest to, a felony
(as defined by the laws of the United States of America or by the laws of the
State or other jurisdiction in which the Executive was so convicted or entered
such plea) by the Executive;

 

  (iv) Willful misconduct by the Executive that, in the reasonable judgment of
the Company, results or may result in a demonstrable and material injury to the
Company or its affiliates, monetarily or otherwise;

 

  (v) Willful and continued failure (other than any such failure resulting from
the Executive’s incapacity due to mental or physical disability) by the
Executive to perform his assigned duties, provided that such assigned duties are
consistent with the job duties of the Executive and that the Executive does not
cure such failure within 30 days after notice of such failure from the Company;
or

 

  (vi) Material breach of this Agreement by the Executive (other than paragraph
11), provided that the Executive does not cure such breach within 30 days after
notice of such breach from the Company.



--------------------------------------------------------------------------------

For purposes of determining whether “Cause” exists, no act, or failure to act,
on the Executive’s part will be deemed “willful” unless done, or omitted to be
done, in the reasonable judgment of the Company, by the Executive not in good
faith and without reasonable belief that the Executive’s act, or failure to act,
was in the best interest of the Company or its affiliates.

 

  (b) Change in Control. The term “Change in Control” shall mean any of the
following the occur after the Effective Date:

 

  (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, including the
regulations and other applicable authorities thereunder (the “Exchange Act”))
(“Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) (“Beneficial Owner”), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company or its affiliates)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then-outstanding voting securities entitled to vote generally in
the election of directors (“Outstanding Company Voting Securities”); provided,
however, that any acquisition by a Person who on the Effective Date is the
Beneficial Owner of twenty-five percent (25%) or more of the Outstanding Company
Voting Securities shall not constitute a Change in Control;

 

  (ii) Any change in the composition of the Board of Directors of the Company
(the “Board”) over a two-year period which results in a majority of the then
present directors of the Company not constituting a majority two years later,
provided that in making such determination, directors who are elected by or upon
the recommendation of the then current majority of the Board shall be excluded;

 

  (iii) Approval by the shareholders of the Company of a completed dissolution
or liquidation of the Company;

 

  (iv) Any sale or disposition to a Person of all or substantially all of the
assets of the Company equal to greater than fifty percent (50% of the total
gross fair market value of all of the assets of the Company before such sale or
disposition; provided that, for purposes of this subparagraph (b) (iv), the
“gross fair market value” shall be determined without regard to any liabilities
associated with the assets of the Company of the assets so sold or disposed;



--------------------------------------------------------------------------------

  (v) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or
entity, other than (A) a merger or consolidation immediately following which the
individuals who comprise the Board of the Company immediately prior thereto
constitute at least a majority of the Board of Directors of the Company, the
entity surviving such merger or consolidation, or if the Company of the

 

  (vi) entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof, (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes a Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities, or (C) a merger or consolidation of any direct or indirect
subsidiary of the Company (y) for whom the Executive is not performing services
at the time of such merger or consolidation or (z) that is not a majority
shareholder of the corporation for whom the Executive is performing services at
the time of such merger or consolidation.

 

  (c) Code. The term “Code” means the Internal Revenue Code of 1986, as amended,
and any regulations and other applicable authorities promulgated thereunder.

 

  (d) Good Reason. The term “Good Reason” shall mean:

 

  (i) a reduction of 15% or more in the Executive’s base salary (either upon one
reduction or during a series of reductions over a period of 12 months),
provided, that such reduction neither comprises a part of a general reduction
for the Executive’s then-current peers as a group (determined as of the date
immediately before the date on which the Executive becomes subject to any such
reduction) nor results from a deferral of the Executive’s base salary;

 

  (ii) a material change in the geographic location at which the Executive must
perform services for the Company more than fifty (50) miles.

 

  (iii) a significant adverse alteration in the nature or status of Executive’s
job responsibilities from those designated as of the Effective Date of this
Agreement.



--------------------------------------------------------------------------------

For purposes of this Agreement, in order for a termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must be met by the Executive:

 

  (i) the Executive provides written notice to the Company of the existence of
the condition(s) described in the subparagraph (d) potentially constitution Good
Reason within 30 days of the initial existence of such condition(s), and

 

  (ii) the Company fails to remedy the conditions which the Executive outlines
in his written notice within 30 days of such notice, and

 

  (iii) the Executive actually terminates employment with the Company within 60
days of providing the notice described in this subparagraph (d).

 

  (e) Termination Date. The term “Termination Date” means the date on which the
Executive’s employment with the Company and its affiliates terminates for any
reason, including voluntary resignation. If the Executive becomes employed by an
entity into which the Company has merged, or by the purchaser of substantially
all of the assets of the Company, or by a successor to such entity or purchaser,
a Termination Date shall not be treated as having occurred for purposes of this
Agreement until such time as the Executive terminates employment with the
successor and its affiliates (including, without limitation, the merged entity
or purchaser). If the Executive is transferred to employment with an affiliated
(including a successor to the Company), such transfer shall not constitute a
Termination Date for purposes of this Agreement.

4. Payments and Benefits. Subject to the terms and conditions of this Agreement,
if the Executive’s employment is terminated during the Term of this Agreement
and before a Change in Control (A) by the Company for a reason other than for
Cause or (B) by the Executive for Good Reason, the Executive shall be entitled
to:

 

  (a) a severance payment equal to one times the Executive’s annual base salary
in effect immediately prior to the Terminate Date to be paid in twelve equal
monthly installments on the dates corresponding to the Company’s standard
payroll practices;



--------------------------------------------------------------------------------

  (b) a pro rata portion of any discretionary bonuses to which the Executive
would have been entitled had he continued in the employ of the Company through
the last day of the calendar year in which the Termination Date occurs,
pro-rated for the number of days during the calendar year that the Executive was
employed prior to the Termination Date; provided, however, that such payment
shall be made only if and to the extent all applicable performance measures for
payment of such bonuses have actually been met;

 

  (c) each then-outstanding and vested stock option granted to the Executive by
the Company shall be treated in accordance with the terms of the Atkore
International Group Inc. Stock Incentive Plan;

 

  (d) if the Employee elects group health continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall continue to pay the Company portion to continue coverage for
the Employee and any electing dependents of the Employee until the earlier of:
(a) the end of the applicable severance pay period; or (b) such date that the
Employee becomes eligible for coverage under another employer health plan,
subject to the terms of the Company’s group health plan and applicable law,

For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason). All
payments provided under paragraph 4 shall be subject to applicable withholding
taxes.

5. Time of Payments. Provided that the conditions of paragraph 7 (relating to
waiver and release) have been satisfied, payments pursuant to subparagraphs 4(a)
and 4(b) shall be paid no later than March 15th of the calendar year following
the calendar year in which the Executive’s Termination Date occurs or at such
earlier date as may apply in accordance with the following:

 

  (a) the payments pursuant to subparagraph 4(a) (relating to severance pay)
shall commence within 10 days following the later of (i) the Executive’s
Termination Date; or (ii) the date on which the conditions of paragraph 7 are
satisfied; and

 

  (b) the payment pursuant to subparagraph 4(b) (relating to discretionary
bonuses) shall be made within 10 days after the later of (i) the date that the
discretionary bonus would have been paid if the Executive’s Terminate Date had
not occurred, or (ii) the date on which the conditions of paragraph 7 are
satisfied.



--------------------------------------------------------------------------------

Further provided that the conditions of paragraph 7 (relating to waiver and
release) have been satisfied, unless either the Executive has made a valid
election to defer receipt of all or any portion of a payment of an equity award
described in subparagraph 4(c) in accordance with the terms of a Company
nonqualified deferred compensation plan or the award agreement in respect of any
such award provides otherwise, any payment pursuant to subparagraph 4(c) shall
be paid no later than the later of (i) the date that is 21/2 months from the end
of the Executive’s first taxable year in which the amount is no longer subject
to a substantial risk of forfeiture, or (ii) the date that is 21/ 2 months from
the end of the Company’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture.

Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 7 are not satisfied, the Executive shall not be entitled to any
payments or benefits under this Agreement

6. Code Section 409A Compliance. Notwithstanding any provision of this Agreement
to the contrary:

 

  (a) If and to the extent any payment or benefits under this Agreement are
otherwise subject to the requirements of Code Section 409A, the intent of the
Parties is that such payment and benefits shall comply with Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company makes no representation that any or all of the payments or benefits
provided under this Agreement will be exempt from or comply with the Code
Section 409A and makes no undertaking to preclude Code Section 409A from
applying to any such payments or benefits. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

  (b) A termination of employment shall not be deemed to have occurred for the
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following the Executive’s Termination Date unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”



--------------------------------------------------------------------------------

  (c) Each payment payable to the Executive under this Agreement on or after the
Executive’s Termination Date shall be treated as a separate and distinct
“payment” for purposes of Code Section 409A and, further, is intended to be
exempt from Code Section 409A, including but not limited to the short-term
deferral exemption thereunder. If and to the extent any such payment is
determined to be subject to Code Section 409A and is otherwise payable upon the
Executive’s termination of employment, in the event the Executive is a
“specified employee” (as defined in Code Section 409A), any such payment that
would otherwise have been payable in the first six (6) months following the
Executive’s Termination Date will not be paid to the Executive until the date
that is six (6) months and one (1) day following the Executive’s Termination
Date (or, if earlier, the Executive’s date of death). Any such deferred payments
will be paid in a lump sum; provided that no such actions shall reduce the
amount of any payment otherwise payable to the Executive under this Agreement.
Thereafter, the reminder of such payment shall be payable in accordance with
this Agreement.

 

  (d)

All expenses or other reimbursements to the Executive under this Agreement, if
any, shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive (provided
that if any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.

 

  (e) Whenever a payment under this Agreement specifies a period within which
such payment may be made, the actual date of payment within the specified period
shall be within the sole discretion of the Company.

 

  (f) In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 

  (g)

To the extent required under Code Section 409A, (i) any reference herein to the
term “Agreement” shall mean this Agreement and any other plan, agreement,
method, program, or other arrangement, with which this Agreement is required to
be aggregated under Code Section 409A, and



--------------------------------------------------------------------------------

  (ii) any reference herein to the term “Company” shall mean the Company and all
persons with whom the Company would be considered a single employer under Code
Section 414(b) or 414(c).

7. Waiver and Release. Executive shall not be entitled to any payments or
benefits under this Agreement unless and until the Executive executes and
delivers to the Company, within thirty (30) days following the Executive’s
Termination Date (or fifty (50) days in the event that 29 CFR 1625.22 requires
the Company to provide the Executive forty-five (45) days to consider the
release), a valid release and waiver of any and all claims against the Company
and its affiliates in a form acceptable to the Company and the revocation period
for such release has expired without written notice of revocation.

8. Mitigation. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
except for the Company COBRA payments in paragraph 4(d) if Executive becomes
eligible for health insurance coverage through another employer that is
comparable to the COBRA coverage.

9. Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholdings and taxes.

10. Confidential Information. The Company and the Executive covenant and agree
that:

 

  (a) The Company will provide the Executive Confidential Information (as
defined below) to permit the Executive to perform the Executive’s duties on
behalf of the Company and its affiliates, which will include, among other
things, generating additional Confidential Information on behalf of the Company
and its affiliates.

 

  (b) Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and its affiliates, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential, all Confidential Information (as defined below), and not to
disclose the same, either directly or indirectly, to any other person, firm, or
business entity, or to use it in any way during the Agreement Term and at all
tines thereafter, provided, however, if the jurisdiction in which the Company
seeks to enforce the confidentiality obligation will not enforce a
confidentiality obligation of indefinite duration, then the provisions in this
Agreement restricting the disclosure and use of Confidential Information shall
survive for a period of five (5) years following the Executive’s Termination
Date; provided, however, that trade secrets shall remain confidential
indefinitely.



--------------------------------------------------------------------------------

  (c) To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take reasonable steps to prevent disclosure of Confidential Information
until the Company has been informed of such requested disclosure, and the
Company has an opportunity to respond to such court or agency. To the extent
that the Executive generates or obtains information on behalf of the Company or
any of its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.

 

  (d) Nothing in the foregoing provision of this paragraph 10 shall be construed
so as to prevent the Executive from using, in connection with his employment for
himself or an employer other than the Company or any of the affiliates,
knowledge which was acquired by him during the course of his employment with the
Company and its affiliates, and which is generally known to persons of his
experience in other companies in the same industry.

 

  (e) For purposes of this Agreement, the term “Confidential Information” shall
include all non-public information (including, without limitation, information
regarding litigation and pending litigation, trade secrets proprietary
information, or confidential or proprietary methods) concerning the Company and
its affiliates (and their customers) which was generated or acquired by or
disclosed to the Executive during the course of his employment with the Company,
or during the course of his consultation with the Company following the
Termination Date.

 

  (f) This paragraph 10 shall not be construed to unreasonably restrict the
Executive’s ability to disclose Confidential Information in a court proceeding
in connection with the assertion of, or defense against any claim or breach of
this Agreement. If there is a dispute between the Company and the Executive as
to whether information may be disclosed in accordance with this subparagraph
(f), the matter shall be submitted to the court for decision.

11. Non-Competition and Non-Solicitation. During the Term of this Agreement and
for a period of 12 months after the Executive’s Termination Date, the Executive
covenants and agrees that he shall not, without the express written consent of
the chief Executive Officer of the Company:



--------------------------------------------------------------------------------

  (a) be employed by, serve as a consultant to, or otherwise assist to directly
or indirectly provide services to a Competitor (defined below) if; (i) the
employment, consulting, assistance or services that the Executive is to provide
to the Competitor are the same as, or substantially similar to, any of the
services that the Executive provided to the Company or its affiliates and are or
will be within the same geographic areas in which the Company provides products
or services; or (ii) the Confidential Information to which the Executive had
access could reasonably be expected to benefit the Competitor if the Competitor
were to obtain access to such Confidential Information. For purposes of this
subparagraph (a), services provided by others shall be deemed to have been
provided by the Executive if the Executive had material supervisory
responsibilities with respect to the provision of such services.

 

  (b) solicit or attempt to solicit any party who is then, or during the
12-month period prior to the Executive’s Termination Date was, a customer or
supplier of the Company for or with whom the Executive (or the Executive’s
subordinates) had Confidential Information or contact on behalf of the Company,
provided that the restriction in this subparagraph (b) shall not apply to any
activity on behalf of a business that is not a Competitor.

 

  (c) Executive hall not directly or indirectly: (i) solicit, recruit, induce,
attempt to recruit or induce, or encourage any director, officer, manager or
employee who is employed by the Company or its affiliates (or was so employed
within 90 days prior to Executive’s Termination Date and not involuntarily
terminated for any reason other than Cause) to leave their employment with the
Company; (ii) hire, retain or otherwise work with any employee who has left the
employment of the Company or an affiliate of the Company after the Termination
Date if hiring such former employee is proposed to occur within the non-compete
term and the employee would perform the same or essentially the same job
responsibilities as he/she performed for the Company; (ii) assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
Company employees or (d) provide or pass along to any Company employee any
information regarding potential jobs opportunities outside of the Company,
including but not limited to, job openings, job postings, or the names or
contact information of individuals or companies hiring people or accepting job
applications.

 

  (d) directly or indirectly own an equity interest in any Competitor (other
than ownership of 5% or less of the outstanding stock of any corporation listed
on the New York Stock Exchange or the American Stock Exchange or included in the
NASDAQ System, so long as such ownership is passive in nature).



--------------------------------------------------------------------------------

The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which manufactures,
markets or provides the same or substantially similar products or services as
the Company or any of its affiliates during the 12-month period prior to the
Executive’s Termination Date. Upon the written request of the Executive, the
Company’s Chief Executive Officer will determine whether a business or other
entity constitutes a “Competitor” for purposes of this paragraph 11 and may
require the Executive to provide such information as the Chief Executive Officer
determined to be necessary to make such determination. The current and
continuing effectiveness of such determination may be conditioned on the
continuing accuracy of such information, and on such other factors as the Chief
Executive Officer may determine.

12. Non-Disparagement. The Executive covenants and agrees that, while he is
employed by the Company, and after his Termination Date, he shall not make any
false, defamatory or disparaging statements about the Company, its affiliates,
or the officers or directors of the Company or its affiliates that are
reasonably likely to cause material damage to the Company, its affiliates, or
the officers or directors of the Company or its affiliates. While the Executive
is employed by the Company, and after the Termination Date, the Company agrees,
on behalf of itself and its affiliates, that neither the officers nor the
directors of the Company or its affiliates in their external communications
shall make any false, defamatory or disparaging statement about the Executive
that are reasonably likely to cause material damage to the Executive. Nothing in
this paragraph 12 shall preclude the Executive or the Company from making
truthful statements required by applicable law, regulation or legal process.

13. Reasonable Scope and Duration. The Executive acknowledges that the
restrictions in paragraphs 10, 11 and 12 are reasonable in scope, are necessary
to protect the trade secrets and other confidential and proprietary information
of the Company and its affiliates, that the benefits provided under the
Agreement are full and fair compensation for these covenants and that these
covenants do not impair the Executive’s ability to be employed in other areas of
his expertise and experience. Specifically, the Executive acknowledges the
reasonableness of the geographic scope of these covenants by reason of the
customer base and prospective customer base and activities of the Company and
its affiliates, the widespread domestic and international scope of the
Executive’s contacts created during his employment with the Company, the
domestic and international scope of the Executive’s responsibilities while
employed by the Company and his access to marketing strategies of the Company
and its affiliates. Notwithstanding the foregoing, if any court determines that
the terms of any of the restrictions herein are unreasonable or unenforceable,
such court may interpret, alter, amend or modify any or all of such terms to
include as much of the scope, time period and intent as will render such
restrictions enforceable, and then in such reduced form, enforce such terms. In
the event of the Executive’s breach of any such covenant, the term of the
covenant shall be extended for a period equal to the period that the breach
continues.



--------------------------------------------------------------------------------

14. Equitable Relief. The Executive agrees that any violation by the Executive
of any covenant in paragraph 10, 11, or 12 may cause such damage to the Company
as will be serious and irreparable and the exact amount of which will be
difficult to ascertain, and for that reason, the Executive agrees that the
Company shall be entitled, as a matter of right, to a temporary preliminary
and/or permanent injunction and/or other injunctive relief, ex parte or
otherwise, for any court of competent jurisdiction, restraining any further
violations by the Executive. Such injunctive relief shall be in addition to, and
in no way in limitation of, any and all other remedies the Company shall have in
law and equity for the enforcement of such covenants.

15. Nonalienation. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Executive or
the Executive’s beneficiary.

16. Amendment. This Agreement may be amended or canceled only by mutual
agreement of the Parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the Parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.

17. Applicable Law. The provisions of this Agreement shall be construed in
accordance with and governed by applicable federal laws and, to the extent not
pre-empted thereby or inconsistent therewith, the laws of the State of Illinois,
without regard to the conflict of law provisions of any jurisdiction.

18. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

19. Obligation of Company. Except as otherwise specifically provided in this
Agreement, nothing in this Agreement shall be construed to affect the Company’s
right to modify the Executive’s position or duties, compensation, or other terms
of employment or to terminate the Executive’s employment. Nothing in this
Agreement shall be construed to provide to the Executive any rights upon
termination of the Executive’s employment with the Company other than as
specifically described in paragraph 4. If the Executive’s employment is
terminated before a Change in Control for any reason other than by the Company
(other than for Cause) or by the Executive for Good Reason, the Executive’s
benefits shall be determined in accordance with the applicable severance,
retirement, insurance and other programs of the Company as may then be in
effect.



--------------------------------------------------------------------------------

20. Waiver of Breach. No waiver by any Party hereto of a breach of any provision
of this Agreement or of compliance with any condition or provision of this
Agreement to be performed by such other Party, will operate or be construed as a
waiver of any subsequent breach. The failure of any Party hereto to take any
action by reason of such beach will not deprive such Party of the right to take
action at any time while such breach continues.

21. Successors, Assumption of Contract. This Agreement is personal to the
Executive and may not be assigned by the Executive without the written consent
of the Company. However, to the extent that rights or benefits under this
Agreement otherwise survive the Executive’s death, the Executive’s heirs and
estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution. This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any success (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

22. Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid (provided that
international mail shall be sent via overnight or two-day delivery), or sent by
facsimile or prepaid overnight courier to the parties at the addresses set forth
below. Such notices, demands, claims and other communications shall be deemed
given:

 

  (a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

 

  (b) in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or

 

  (c) in the case of facsimile, the date upon which the transmitting Party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

to the Company:

Atkore International Inc.

16100 S. Lathrop Avenue

Harvey, Illinois 60426

Attn: General Counsel & Corporate Secretary



--------------------------------------------------------------------------------

or to the Executive at the Executive’s most recent address on file with the
Company.

Each Party, by written notice furnished to the other Party, may modify the
applicable deliver address, except that notice of change of address shall be
effective only upon receipt.

23. Exclusive Jurisdiction and Venue. Any suit, claim or other legal proceeding
arising out of or related to this Agreement in any way must be brought in a
federal or state court located in Cook County, Illinois, and the Company and the
Executive hereby consent to the exclusive jurisdiction of such court for such
purpose. The Company and the Executive irrevocably consent and submit to the
jurisdiction of such court(s) for the purposes of any such suit, claim or other
legal proceeding.

24. Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

25. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the Parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

26. Counterparts. This Agreement may be executed in two or more counterparts,
any one of which shall be deemed the original without reference to the others.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITHESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.

 

EXECUTIVE       ATKORE INTERNATIONAL INC. /s/ Kevin P. Fitzpatrick   11/29/11  
    Kevin P. Fitzpatrick       By:    